Citation Nr: 0738237	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  06-16 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits based on the appellant's 
claimed status as the veteran's surviving spouse.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran was separated from active duty in January 1973 
following over 20 years of active service.  The appellant 
claims to be his surviving spouse for Department of Veterans 
Affairs (VA) death benefits purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 decision by the VA Manila, 
Philippines Regional Office (RO) which denied the appellant's 
claim for VA death benefits, including Dependency and 
Indemnity Compensation (DIC), death pension, and accrued 
benefits.


FINDINGS OF FACT

1.  The veteran was separated from service in January 1973 
and died in August 2005.

2.  The veteran and the appellant were not married more than 
one year before the veteran's death; the veteran and 
appellant were not married within 15 years after the 
veteran's discharge from service; and the veteran and 
appellant do not have any children born from their union.


CONCLUSION OF LAW

The criteria for entitlement to VA death pension benefits as 
the surviving spouse of the veteran are not met.  38 U.S.C.A. 
§§ 101(3), 103, 1304 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.1(j), 3.50, 3.52, 3.54, 3.205(b) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation payable under 38 
U.S.C.A. § 1310(a), improved death pension payable under 
38 U.S.C.A. § 501, and accrued benefits, may only be paid to 
a "surviving spouse" of a veteran who died on or after 
January 1, 1957, who was married to the veteran before the 
expiration of 15 years after the termination of the period of 
service in which the injury or disease causing the death of 
the veteran was incurred or aggravated; for one year or more; 
or for any period of time if a child was born of the 
marriage, or was born to them before the marriage.  38 
U.S.C.A. § 1304 (West 2002); 38 C.F.R. § 3.54(c) (2007).

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j).

The term "surviving spouse" means a person whose marriage 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j) 
and who was the spouse of the veteran at the time of the 
veteran's death; and, who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse; and, except as provided in 38 C.F.R. § 3.55, 
has not remarried or has not since the death of the veteran 
and after September 19, 1962, lived with another person of 
the opposite sex and held himself or herself out openly to 
the public to be the spouse of such other person. 38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.50(b).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of legal impediment, the marriage will 
nevertheless be "deemed valid" if the marriage occurred one 
year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage, and the claimant 
entered into the marriage without knowledge of the 
impediment, and the claimant cohabited with the veteran 
continuously from the date of the marriage to the date of his 
or her death, and no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 U.S.C.A. § 103(a); 
38 C.F.R. § 3.52.

After review of the evidence of record, the Board finds that 
the appellant is not eligible for VA death benefits, 
including dependency and indemnity compensation, death 
pension benefits, or accrued benefits because her marriage to 
the veteran does not meet the requirements of 38 C.F.R. § 
3.54(c).  

The marriage certificate documenting the marriage between the 
appellant and the veteran shows that they were legally 
married in July 2005.  The veteran was shown to be discharged 
from service in January 1973.  Hence, the appellant and 
veteran were married more than 15 years after the veteran's 
discharge from service.  

In addition, the death certificate of record shows that the 
veteran died in August 2005, specifically fifteen days after 
the veteran and appellant were married.  Therefore, the 
veteran and appellant were not married for one year or more 
prior to the veteran's death.  Finally, despite requests on 
the part of the RO to do so, the appellant has given no 
indication that she and the veteran ever had a child born 
from their union, and there is no evidence supporting such a 
finding.  

In summary, the veteran's and appellant's marriage does not 
meet the requirements for eligibility of DIC because they 
were not married within 15 years of the veteran's discharge 
from service, they were not married one year or more before 
the veteran's death, and they had no children born from their 
union either during the marriage or before the marriage.  38 
C.F.R. § 3.54(c).

The appellant has stated that she and the veteran lived 
together as husband and wife for as long as 21 years prior to 
his death without obtaining a legal marriage.  She has 
provided affidavits from several individuals stating that 
they were aware that the veteran and the appellant lived 
together as husband and wife until the veteran's death (for 
as long as 20 years in one instance, and since 1993 in 
another).  She has also provided a rental lease dated in 1991 
that lists the veteran and her as Lessees.  It is noted in 
this regard, however, that on the 1991 lease provided by the 
appellant, she is listed in her maiden name as "single," 
while the veteran is listed as "married."  It is further 
noted that the appellant's first spouse, L.A.F., did not die 
until August 2004, one year prior to the death of the 
veteran, and that her Certificate of Death not only noted 
that she was married to the veteran at the time of her death, 
but listed the veteran as the informant on the Certificate.  

The Board further notes that even if the veteran's and 
appellant's cohabitation lasted for 20 years prior to his 
death, it cannot be considered a valid marriage for VA 
purposes because common law marriage is not legal under 
Philippine law.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

Furthermore, given that the appellant was well aware of the 
veteran's continuing marriage to another at the time of their 
cohabitation (as evidence by the 1991 lease), and given 
further that it would be illogical for the appellant and the 
veteran to enter into a marriage by ceremony 15 days prior to 
his death if the appellant had any belief that she had been 
married to the veteran at common law, it is irrefutable that 
the appellant was aware of both the existing impediment of 
the veteran's prior marriage and the lack of recognition of 
common law marriage in the Philippines.  Thus, there is basis 
upon which the appellant's alleged attempted common law 
marriage to the veteran could be "deemed valid."  38 
U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

Therefore, the appellant's claim for VA death benefits, 
including DIC, death pension, and accrued benefits, is denied 
due to the absence of legal merit or the lack of entitlement 
under the law, as she does not meet the legal requirements 
for eligibility for such benefits as the surviving spouse of 
the veteran.  Sabonis v. West, 6 Vet. App. 426, 430 (1994).

The duty to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant post-initial-adjudication 
notice pertinent to the issue on appeal by letter dated in 
August 2006.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

Given that the foregoing notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  If there was such a procedural defect, it has 
been cured without prejudice to the appellant because the 
appellant's claim was subsequently readjudicated by the RO 
(see the December 2006 supplemental statement of the case), 
and because she had a meaningful opportunity to participate 
effectively in the processing of the claim.  That is, she had 
the opportunity to submit additional argument and evidence.  

With respect to the development of the underlying issue of 
the appellant's status as a surviving spouse, not only has VA 
obtained private post-service medical records, but VA has 
also obtained information pertaining to the appellant's 
marriage to the veteran, and his other marriages.  

VA has also assisted the appellant in obtaining evidence 
pertinent to her marital status and afforded the appellant 
the opportunity to give testimony before the Board (which she 
did not decide to do).  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the appellant 
has not contended otherwise.  

In January 2007, the appellant indicated that no additional 
information or evidence was available or needed to be 
obtained.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



ORDER

Basic eligibility for VA death benefits based on the 
appellant's claimed status as the veteran's surviving spouse 
is not established.  The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


